         Case 1:20-cv-06516-VM Document 79-1 Filed 10/08/20 Page 1 of 6
Kristin A. Seaver, CHIEF RETAIL & DELIVERY OFFICER AND EXECUTIVE V.P.
David E. Williams, CHIEF LOGISTICS & PROCESSING OPERATIONS OFFICER AND EXECUTIVE V.P.




October XX, 2020

TO: All USPSOfficers, PCES, Pay Band Managers, and EAS Employees

SUBJECT: Supplemental Guidance Memorandum

On September 21, 2020, a Federal District Court sitting in the Southern District of New York
ordered the Postal Service to take steps to ensure that Election Mail to support the timely and
expeditious handling of the increased volume of Election Mail, as well as to clarify the
operational and managerial confusion that has existed for the past few months. We write today
to give clear instructions on how the Postal Service has been ordered to handle mail up to and
through the November Election. To the extent any prior direction – for example in the
September 21 “we issued Clarifying Operational Instructions” or the about the Postal Service’s
practices concerning Overtime, Hiring, Retail Hours, Collection Boxes, Late and Extra Trips,
Mail Processing, and Election Mail. On September 25 , 2020, we issued a Memorandum
titledentitled “Additional Resources for Election Mail Beginning October 1” – is inconsistentwhich
identified additional resources being made available for District Managers, Postmasters,
Division Directors, and Plant Managers to utilize, as they determine, to support the timely and
expeditious handling of the increased volume of Election Mail. We write today to supplement
the Clarifying Operational Instructions and the Additional Resources Memorandum in
accordance with this memorandum, you should disregard the prior instructions. However, to the
extent those instructions are not contradicteda recent federal district court order, in order to
reiterate our earlier guidance and to assist in carrying out the specific directives required by
anything in this document, they remain in effectthe court order.

Election Mail is the Postal Service’s Number One Priority

Proper handling and timely delivery of Election Mail is the Postal Service’s number one priority.
As described below, and in the Clarifying Operational Instructions and the Additional Resources
Memorandum, many long-standing recommended practices about how to treat Election Mail are
now policy requirements and willmust be enforced as suchfollowed. District Managers,
Postmasters, Division Directors, and Plant Managers are instructed to ensure that all Election
Mail is prioritized and delivered on time. To reiterate, and by way of example, it is Postal
Service policy that:

      To the extent excess capacity permits, Election Mail should be prioritized, regardless of
       the paid class. More detailed guidance on the prioritization of Election Mail is laid out
       below. Any available excess capacity should be used to accomplish this goal.in the
       Clarifying Operational Instructions and the Additional Resources Memorandum, and
       below.
      Specifically, Election Mail entered as Marketing Mail should be prioritized and advanced
       ahead of all other Marketing Mail and processed expeditiously so that it is generally
       delivered in line with First-Class Mail standards;
      Processing windows on letter and flat sorting equipment should be expanded as
       necessary to ensure that all Election Mail received prior to the First-Class Mail Critical
       Entry Time is processed that same day;
         Case 1:20-cv-06516-VM Document 79-1 Filed 10/08/20 Page 2 of 6




      To the extent possible, Election Mail received after the Critical Entry Time should be
       processed and advanced as if it arrived prior to the Critical Entry Time, unless doing so
       would disrupt on-time service for Election Mail received prior to the Critical Entry Time;
      Election Mail, including ballots with Green Tags 191, should be prioritized when loading
       trucks;
      All identifiable ballots returned by voters should be “cancelled” or “postmarked,”
       regardless of the method of payment of postage used, and early cancellations should be
       conducted the week before Election Day to ensure all collected ballots are processed
       timely;
      Ballots should be transmitted to their destination regardless of whether there is correct
       postage on the ballot, and any employee handling, processing, or sorting mail should be
       made aware that ballots should always be carried to their destination;
      International service centers must take extra care to ensure that no ballots are
       incorrectly marked to be returned to sender, and careful review of international mail
       should be undertaken for this purpose;Employees must be aware that balloting materials
       are handled differently than other unpaid or shortpaid mailpieces. Ballots addressed to
       an election office, with or without sufficient postage, must be delivered. Ballots must not
       be detained or held for postage payment.
      Furthermore, the Postal Service will utilize ballot monitors in each mail processing facility
       in order to ensure that as many ballots being returned by voters as possible are
       cancelled as required by our policy;
      Daily “all clears” should be used to ensure that all Election Mail is accounted for in the
       system and mail scheduled or “committed” to go out is processed accordingly;
      Standardized log sheets should be used to track Election Mail through processing;
      Ballots mailed within eight days prior to to Election Day (i.e., as ofFrom October 26
       through November 24, 2020), regardless of paid class,, ballots may and should be
       manually separated and moved by air or according to Priority Mail Express delivery
       standards regardless of paid class;
      Extra delivery and collection trips are authorized and instructed to be used to ensure that
       completed ballots entered within eight days prior to Election Day (i.e., October 26, 2020)
       and through the state-appropriate number of days afteron Election Day reach the
       appropriate election official by the state’s designated deadline on Election Day;
      TheStarting October 26 through November 24, 2020, the use of extraordinary measures
       beyond our normal course of operations is authorized and expected to be used between
       October 26, 2020, and November 24, 2020, to accelerate the delivery of identifiable
       ballots. This is aPlease see below for examples of extraordinary measures that may and
       should be taken if necessary to ensure the expeditious delivery of ballots, which may
       also include manually separating ballots and moving them by air, consistent with
       practices used in past elections.

For additional discussion of the Postal Service’s policy mandate, and violation of this policy will
be treated like violationrequirements concerning the treatment of any other critical policy.
Election Mail, please refer to the Clarifying Operational Instructions and the Additional
Resources Memorandum referenced above.

Recommended Practices and Resources for the Treatment of Election Mail

In addition to the policy requirements above, the use of extraordinary measures beyond our
normal course of operations is authorized and expected to be executed by local management
between October 26 and November 24, to accelerate the delivery of ballots, when the Postal


                                                 2
          Case 1:20-cv-06516-VM Document 79-1 Filed 10/08/20 Page 3 of 6



Service is able to identify the mailpiece as a ballot. As noted in the Additional Resources
memorandum, these resources are currently available for managers and have been, beginning
on October 1, 2020.

Extraordinary measures that should be employed include, but are not limited to, expedited
handling, extra deliveries, and special pickups as used in past elections, to connect blank
ballots entered by election officials to voters or completed ballots returned by voters entered
close to or on Election Day to their intended destination (e.g., Priority Mail Express, Sunday
deliveries, special deliveries, running collected ballots to Boards of Elections on Election Day,
etc.). These measures should be used freely and liberally.

We know that, as in past elections, there will be entries of ballots to and from voters that will
require us to take the extra steps set forth herein to ensure timely delivery. The additional
resources available beginning October 1, and our robust practices and procedures that we
employ every election cycle as described above, will help ensure that we are able to do
everything in our power to meet our customers' expectations that mail will be delivered in a
timely manner when our customers use the mail to facilitate or participate in the electoral
process.

Additional resources are available to support the timely and expeditious handling of Election
Mail. These resources include, but are not limited to:

   1. Processing

   Election Mail entered as Marketing Mail should be advanced ahead of all other Marketing
   Mail and processed expeditiously to the extent feasible so that it is generally delivered in line
   with First-Class Mail delivery standards. Processing windows on letter and flat sorting
   equipment should be expanded as necessary to ensure that all Election Mail received prior
   to the First-Class Mail Critical Entry Time is processed that same day. Further, to the extent
   possible, Election Mail received after the Critical Entry Time should be processed and
   advanced as if it arrived prior to the Critical Entry Time, unless doing so would disrupt on-
   time service for Election Mail received prior to the Critical Entry Time.

   Other additional processing resources are also authorized and instructed to be used to
   ensure that Election Mail stays current and moving through the Postal Service's network.
   This includes, but is not limited to, early cancellations the week before Election Day to
   ensure all collected ballots are processed timely.

   1.2.        Transportation

   As described in more detail below, extra transportation resources are authorized and
   instructed to be used to ensure that Election Mail reaches its intended destination in a timely
   manner. This includes, but is not limited to, extra trips from all points of processing and
   delivery (e.g., retail units and plants), as necessary to connect Election Mail to its intended
   destination or the next stage in Postal Service processing.

   2.3.        Delivery/Collections

   Extra delivery and collection trips are authorized and instructed to be used to ensure that
   completed ballots entered on Election Day reach the appropriate election official by the
   state's designated deadline on Election Day . This includes, but is not limited to, early


                                                  3
          Case 1:20-cv-06516-VM Document 79-1 Filed 10/08/20 Page 4 of 6



   collections the week before Election Day to ensure all collected ballots are processed timely,
   and delivery of ballots found in collections on Election Day to election boards within states
   requiring ballots be returned by a designated time on Election Day.

   3.4.        Overtime

   As described in more detail below, overtime is authorized and instructed to be used to
   support these additional resources and the completion of the additional work.

As stated above, the use of extraordinary measures beyond our normal course of operations is
authorized and expected to be executed by local management between October 26 and
November 24, to accelerate the delivery of ballots, when the Postal Service is able to identify
the mailpiece as a ballot.

Extraordinary measures that should be employed include, but are not limited to, expedited
handling, extra deliveries, and special pickups as used in past elections, to connect blank
ballots entered by election officials to voters or completed ballots returned by voters entered
close to or on Election Day to their intended destination (e.g., Priority Mail Express, Sunday
deliveries, special deliveries, running collected ballots to Boards of Elections on Election Day,
etc.). These measures should be used freely and liberally.

We know that, as in past elections, there will be entries of ballots to and from voters that will
require us to take the extra steps set forth herein to ensure timely delivery. The additional
resources available, and our robust practices and procedures that we employ every election
cycle, will help ensure that we are able to do everything in our power to meet our customers'
expectations that mail will be delivered in a timely manner when our customers use the mail to
facilitate or participate in the electoral process.

Late and Extra Trips Are Not Banned and Should Be Used When They Would Facilitate
the Expeditious Delivery of Election Mail

To reiterate, late and extra trips are not banned. The memoranda and guidelines on late and
extra trips distributed in July 2020 have been officially rescinded. Pre-approval is not needed
for late and extra trips. Authorizing late and extra trips through November 306, 2020 and
beyond, will not result in disciplinary action, nor will it at any other time. Through November 30
in particular. To the contrary, late and extra trips that would facilitate the on-time delivery of
Election Mail are authorized and encouraged—we are committed to using such trips to deliver
Election Mail on time.

For example, if a truck needs to be held to receive Election Mail and that delay would not cause
the truck to miss a later connection that might delay other Election Mail, the truck should be held
until it can receive the Election Mail. If the delay in Election Mail could be stopped altogether by
authorizing extra trips and related overtime (even if it would be penalty overtime), extra trips
should be used instead. That is, if delaying any truck would cause an overall delay in other
Election Mail, extra trips should be used to minimize the effect of such delays.

Similarly, if an extra trip would result in Election Mail being delivered more quickly, it should be
authorized.

Finally, we note that other court orders have suspended the July 2020 restrictions that were
imposed on late and extra trips. As noted above, these restrictions no longer apply. Even past


                                                  4
         Case 1:20-cv-06516-VM Document 79-1 Filed 10/08/20 Page 5 of 6



November, late and extra trips are not banned, and authorization of those trips will not result in
discipline of any kind.Additionally, as stated above, extra trips may be used from all points of
processing and delivery (e.g., retail units and plants), as necessary to connect Election Mail to
its intended destination or the next stage in Postal Service processing.

Overtime Should Be Used to Deliver Election Mail

Overtime, including penalty overtime, is authorized and instructed to be used to facilitate the
timely delivery of Election Mail. The Clarifying Operational Instructions and Additional
Resources Memorandum are both wrong when they place restrictions on the authorization of
overtime that relate to whether the overtime is “needed,” “necessary,” or at all related to
“expected work hours.” As relates to overtime, the restrictions in the Clarifying Operational
Instructions and Additional Resources Memorandum are rescinded. Furthermore, until
November 24, 2020, you should consider any and all targeted reductions in workhours to be
suspendedFurther discussion regarding the use of overtime needed to expeditiously move
Election Mail is communicated in the Clarifying Operational Instructions issued on September
21, 2020, and the Additional Resources Memorandum issued on September 25, 2020.

For any Election Mail-related overtime, the only consideration should be whether the overtime
would ensure Election Mail is delivered more quickly. If the overtime, including penalty
overtime, would produce that result, it should be authorized, period.

For example, if overtime would ensure that ballots can be processed and delivered in line with
First-Class Mail delivery standards, or that a facility clears all of its Election Mail to the greatest
extent possible, that overtime is authorized and instructed to be used.

Similarly, if authorization of overtime for a facially non-Election Mail related purpose would free
other resources that would accelerate delivery of Election Mail, such overtime would be
authorized.

Finally, in the absence of truly extraordinary reasons, in the period between and including
October 26, 2020 and November 6, 2020, the rule to be applied is, essentially, any overtime that
even touches on delivery of Election Mail is authorized. Any questions should be resolved in
favor of authorizing overtime.

Overtime Should Be Used Prior to the Election to Achieve Ordered Service Standards

In the weeks beginning September 12, 2020 and September 19, 2020, our national on-time
delivery score for First Class mail dipped nearly 5 points, to 84.23%. The Court has ordered the
Postal Service to achieve an on-time score of 93.88%. Achieving this is the highest priority, and
overtime and other measures are authorized and encouraged, as of today, to bring on-time
delivery up to the required standard.

Report Violations of Election Mail Policies and Practices


In the event that any of our current Election Mail policies and practices, including the guidance
in this memorandum is, are not being observed, or any employee has any concern regarding
our ability to deliver mailElection Mail on time throughout the election, please report any such
concerns as soon as possible so they can be corrected promptly. In the first instance, reports
should be made to the relevant ballot ambassador. If the relevant ballot ambassador is not


                                                   5
         Case 1:20-cv-06516-VM Document 79-1 Filed 10/08/20 Page 6 of 6



available or is not known, reports should be made to a relevant union representative, who can
refer reports of any Election Mail concerns to ballot ambassadors on the reporter’s behalf. If the
individual reporting the concern is unable to reach either a ballot ambassador or union
representative, the individual should contact the relevant Election Mail coordinator; the contact
information for all Election Mail coordinators is listed at
https://about.usps.com/what/government-services/election-mail/pdf/political-election-mail-
coordinators.pdf.

For example, please report any delayed ballots or any ballots that have not been prioritized, to
the relevant ballot ambassador or the Election Mail coordinator.

ThisRecent Guidance, Including this Guidance, Should Be Explained to Your Direct
Reports

As soon as possible, please explain to each of your direct reports the policies and practices
described here, including the reporting structure discussed above. Please instructalso explain
to each of your direct reports to explain the policies and practices described herein the
Clarifying Operational Instructions and the Additional Resources Memorandum that are relevant
to their owneach direct reports, all the way down to line-level employees. Please also inform all
employees that areport, taking into account their individual responsibilities. A copy of this
memorandum will be posted on bulletin boards in all facilities, and on the Postal Service Intranet
both at blue.usps.gov and liteblue.usps.gov.

Headquarters will also be preparing and distributing a Mandatory Stand-Up Talk that will be
pushed to all employees, discussing this memorandum.

If You Have Questions About Recent Guidance, Ask

To provide consistent guidance across the nation, if you have questions regarding Logistics and
Processing Operations, please contact Mike Barber, Vice President, Processing and
Maintenance Operations., at [email address to be inserted in version distributed within the
Postal Service]. If you have any questions regarding Retail and Delivery Operations, please
contact Joshua Colin, Vice President, Delivery Operations, at [email address to be inserted in
version distributed within the Postal Service] or Angela Curtis, Vice President, Retail and Post
Office Operations. Contact information for these individuals can, at [email address to be
foundinserted in version distributed within the internal directory.Postal Service].




                                                6
